Motion Granted and Abatement Order filed February 14, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00602-CR
                                   ____________

                  SANTOS ARIEL DOMINGUEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1524585

                            ABATEMENT ORDER

      Appellant filed a motion to abate this appeal and remand to the trial court for
a hearing concerning the portions of the reporter’s record that are allegedly lost or
destroyed. The motion states appellant’s plea hearing was transcribed, but the court
reporter notified appellant’s counsel she does not have a transcript of that hearing.
The motion has been on file for more than 10 days, and no response has been filed.

      Rule 34.6(f) of the Texas Rules of Appellate Procedure provides that an
appellant is entitled to a new trial under the following circumstances:

      (1)    if the appellant timely requested a reporter’s record;

      (2)    if, without the appellant’s fault, a significant exhibit or a
             significant portion of the court reporter’s notes and records has
             been lost or destroyed or—if the proceedings were electronically
             recorded—a significant portion of the recording has been lost or
             destroyed or is inaudible;
      (3)    if the lost, destroyed, or inaudible portion of the reporter’s
             record, or the lost or destroyed exhibit, is necessary to the
             appeal’s resolution; and

      (4)    if the lost, destroyed or inaudible portion of the reporter’s record
             cannot be replaced by agreement of the parties, or the lost or
             destroyed exhibit cannot be replaced either by agreement of the
             parties or with a copy determined by the trial court to accurately
             duplicate with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether,
without the appellant’s fault, significant portions of the record have been lost or
destroyed or—if the proceedings were electronically recorded—a significant portion
of the recording has been lost or destroyed or is inaudible; (3) whether the lost or
destroyed portions of the record are necessary to appellant’s appeal; and (4) whether
the parties can agree on replacement of the portions of the record. The court is
directed to reduce its findings to writing and to have a supplemental clerk’s record
containing those findings filed with the clerk of this court, together with a reporter’s
record from the hearing, by March 18, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
                                           2
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM




                                           3